     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 1 of 27 Page ID #:9726



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
 4    CATHERINE AHN (Cal. Bar No. 248286)
      BRIAN FAERSTEIN (Cal. Bar No. 274850)
 5    Assistant United States Attorneys
      Major Frauds/Environmental and Community Safety Crimes Sections
 6         1100/1300 United States Courthouse
           312 North Spring Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-6527/2424/3819
 8         Facsimile: (213) 894-6269/0141
           E-mail:    Scott.Paetty@usdoj.gov
 9                    Catherine.S.Ahn@usdoj.gov
                      Brian.Faerstein@usdoj.gov
10
      JOSEPH BEEMSTERBOER
11    Acting Chief, Fraud Section
      Criminal Division, U.S. Department of Justice
12    CHRISTOPHER FENTON
      Trial Attorney, Fraud Section
13    Criminal Division, U.S. Department of Justice
           1400 New York Avenue NW, 3rd Floor
14         Washington, DC 20530
           Telephone: (202) 320-0539
15         Facsimile: (202) 514-0152
           E-mail:    Christopher.Fenton@usdoj.gov
16
      Attorneys for Plaintiff
17    UNITED STATES OF AMERICA
18                           UNITED STATES DISTRICT COURT

19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

20 UNITED STATES OF AMERICA,                     No. CR 20-579(A)-SVW

21              Plaintiff,                       GOVERNMENT’S NOTICE OF MOTION AND
                                                 MOTION FOR AN ORDER TO: (1) DISMISS
22                    v.                         DEFENDANTS RICHARD AYVAZYAN’S AND
                                                 MARIETTA TERABELIAN’S KASTIGAR
23 RICHARD AYVAZYAN,                             CLAIMS BASED ON ARGUMENTS MADE AND
     aka “Richard Avazian” and                   EVIDENCE ELICITED AT TRIAL AND
24       “Iuliia Zhadko,” and                    (2) VACATE THE KASTIGAR HEARING;
   MARIETTA TERABELIAN,                          [PROPOSED] ORDER
25   aka “Marietta Abelian” and
         “Viktoria Kauichko,”
26 ARTUR AYVAZYAN,
     aka “Arthur Ayvazyan,”
27 TAMARA DADYAN,
   MANUK GRIGORYAN,
28   aka “Mike Grigoryan,” and
     “Anton Kudiumov,”
                                             1
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 2 of 27 Page ID #:9727



 1 ARMAN HAYRAPETYAN,
   EDVARD PARONYAN,
 2   aka “Edvard Paronian” and
     “Edward Paronyan,” and
 3 VAHE DADYAN,

 4 Defendants.

 5              Defendants.

 6

 7         Plaintiff United States of America, by and through its counsel
 8    of record, the Acting United States Attorney for the Central
 9    District of California, Assistant United States Attorneys Scott
10    Paetty, Catherine Ahn, and Brian Faerstein, and Department of
11    Justice Trial Attorney Christopher Fenton, hereby files the
12    government’s motion seeking an order by this Court that: (1) finds
13    that defendants Richard Ayvazyan and Marietta Terabelian each waived
14    their Kastigar claims based on the arguments defendants made and the
15    evidence defendants elicited at trial, and (2) based on that waiver,
16    dismisses defendants’ Kastigar claims and vacates the hearing
17    currently scheduled for July 26, 2021.
18    //
19    //
20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //

                                             2
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 3 of 27 Page ID #:9728



 1         This motion is based upon the attached memorandum of points and

 2    authorities, the files and records in this case, and such further

 3    evidence and argument as the Court may permit.

 4     Dated: July 1, 2021                Respectfully submitted,

 5                                        TRACY L. WILKISON
                                          Acting United States Attorney
 6
                                          SCOTT M. GARRINGER
 7                                        Assistant United States Attorney
                                          Chief, Criminal Division
 8
                                                 /s/
 9                                        CATHERINE AHN
                                          SCOTT PAETTY
10                                        BRIAN FAERSTEIN
                                          Assistant United States Attorneys
11                                        CHRISTOPHER FENTON
                                          Department of Justice Trial Attorney
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 4 of 27 Page ID #:9729



 1                                 TABLE OF CONTENTS

 2    TABLE OF CONTENTS............................................. i

 3    TABLE OF AUTHORITIES......................................... ii

 4    MEMORANDUM OF POINTS AND AUTHORITIES.......................... 1

 5    I.    INTRODUCTION............................................. 1

 6    II.   RELEVANT PROCEDURAL HISTORY.............................. 2

 7    III. STATEMENT OF FACTS....................................... 4

 8          A.   Defendant Richard Ayvazyan Selectively Elicited Facts
                 to Argue the Government Purportedly Failed to
 9               Investigate a Cellphone Defendant Knew was Seized
                 from Him in Miami................................... 4
10
            B.   Defendant Richard Ayvazyan Affirmatively Introduced
11               Evidence and Made Arguments at Trial Using
                 Information He Previously Asserted Was Tainted Under
12               Kastigar............................................ 6

13               1.    Defendant’s Repeated References to the 151 Loans
                       Redacted from Trial Indictment................. 6
14
                 2.    Evidence Regarding Jon Bradford............... 11
15
            C.   Defendant Terabelian Repeatedly Argued the Government
16               Had Not Obtained Certain Evidence from a Cellphone
                 Belonging to Her Despite Knowing the Government Had
17               Obtained Such Evidence from the Cellphone Seized from
                 Her in Miami.................................... 12xii
18
      IV.   ARGUMENT................................................ 14
19
            A.   Using the Fifth Amendment as Both Sword and Shield
20               Constitutes Waiver................................. 14

21          B.   Defendant Richard Ayvazyan Distorted the Record at
                 Trial by Using the Government’s Inability to
22               Introduce Contrary Evidence as a Sword and Shield.. 17

23          C.   Defendant Terabelian Distorted the Record at Trial by
                 Using Suppressed Evidence as both a Sword and Shield
24               ................................................... 20

25    V.    CONCLUSION.............................................. 22

26

27

28

                                             i
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 5 of 27 Page ID #:9730



 1                                TABLE OF AUTHORITIES

 2    CASES

 3    Bittaker v. Woodford, 331 F.3d 715 (9th Cir. 2003)................ 15

 4    Brown v. United States, 356 U.S. 148 (1958)................... 15, 18

 5    Emspak v. United States, 349 U.S. 190 (1955)...................... 16

 6    Klein v. Harris, 667 F.2d 274 (2d Cir. 1981).................. passim

 7    Mitchell v. United States, 526 U.S. 314 (1999)................ 14, 21

 8    Rogers v. United States, 340 U.S. 367 (1951)...................... 14

 9    Smith v. United States, 337 U.S. 137 (1949)....................... 16
10    United States v. $133,420.00 in U.S. Currency, 672 F.3d 629 (9th
         Cir. 2012)..................................................... 15
11
      United States v. $31,000.00 in U.S. Currency, 774 F. App’x 288
12       (6th Cir. 2019)................................................ 15

13    United States v. Benson, 2016 WL 215233 (N.D. Cal. Jan. 19, 2016). 15

14    United States v. Helina, 549 F.2d. 713 (9th Cir. 1977).... 16, 17, 20

15    United States v. Mercado-Moreno, 869 F.3d 942 (9th Cir. 2017)..... 16

16    United States v. O’Henry’s Filmworks, Inc., 598 F.2d 313 (2d Cir.
         1979).......................................................... 16
17
      United States v. Olano, 507 U.S. 725 (1993)....................... 16
18

19

20

21

22

23

24

25

26

27

28

                                            ii
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 6 of 27 Page ID #:9731



 1                      MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.   INTRODUCTION

 3         Throughout the trial, defendants Richard Ayvazyan and Marietta

 4    Terabelian deliberately, and repeatedly, used this Court’s order

 5    suppressing evidence obtained from cellphones seized at the Miami

 6    International Airport as both a sword and a shield.          In so doing,

 7    counsel for defendants Richard Ayvazyan and Terabelian selectively

 8    disclosed facts in a manner that left the jury with a distorted view

 9    of the truth.    For example, counsel for defendant Richard Ayvazyan
10    told the jury that the government had failed to take certain
11    investigative steps to confirm his use of a cellphone registered to
12    “Iuliia Zhadko,” which counsel knew was not true.          As counsel knew,
13    that cellphone had been seized from defendant Richard Ayvazyan at
14    Miami, confirming defendant’s use and possession of the cellphone.
15    Similarly, counsel for defendant Terabelian told the jury that the
16    government had not found certain evidence in her possession, when,
17    in reality, it had found such evidence on the cellphone seized from
18    her in Miami.    In both cases, defendants used their Fifth Amendment

19    privilege as both sword and shield by relying on this Court’s

20    suppression order to present an incomplete and distorted view of the

21    facts to the jury.

22         Defendants have the right to raise a vigorous defense, but they

23    do not have a constitutional right to use the Court’s suppression

24    order to affirmatively mislead the jury.         Under analogous Supreme

25    Court, Ninth Circuit, and other Circuit precedents, defendants

26    cannot use their privilege as both a sword and shield to deceive the

27    fact finder.    For these reasons, the Court should issue an order

28    finding that defendants Richard Ayvazyan and Terabelian waived their

                                             1
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 7 of 27 Page ID #:9732



 1    Kastigar claims through the arguments and evidence they presented at

 2    trial, dismiss their Kastigar claims, and vacate the Kastigar

 3    hearing scheduled for July 26, 2021. (ECF 605 at 2.)

 4    II.   RELEVANT PROCEDURAL HISTORY

 5          In April 2021, the Court suppressed, as coerced statements

 6    obtained in violation of the Fifth Amendment, the cellphone

 7    passcodes defendants Richard Ayvazyan and Terabelian provided to

 8    Customs and Border Protection (“CBP”) officers at the Miami

 9    International Airport.      (ECF 296 at 18.)     Specifically, in October
10    2020, defendants were stopped by CBP officers and cellphones were
11    seized from their possession; defendants’ provision of the passcodes
12    to those cellphones and the evidence obtained from the cellphones
13    were suppressed by this Court.       (Id. at 17-18.)
14          Approximately three weeks after the suppression order,

15    defendants Richard Ayvazyan and Terabelian moved for a pre-trial

16    Kastigar hearing premised on the Court’s suppression of the

17    passcodes and cellphones seized from defendants in Miami.           (ECF

18    338.)   The scope of the Kastigar hearing initially ordered by this

19    Court required the government to “explain, with specificity, whether

20    and how it used the evidence seized from [defendant Richard Ayvazyan

21    and defendant Marietta Terabelian’s] phones at the Miami airport.”

22    (ECF 341.)    The Court later deferred the Kastigar hearing to “a date

23    to be determined after trial,” noting that “a post-trial Kastigar

24    hearing will be more focused and tailored to the actual evidence in

25    this case than a pre-trial hearing would be.”         (Id. at 4.)     The

26    Court further reasoned that holding the Kastigar hearing after trial

27    would allow “the record [to become] concrete and not merely

28    predictive.”    (Id. (quotations omitted).)

                                             2
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 8 of 27 Page ID #:9733



 1         On June 25, 2021, following an eight-day trial, a jury found

 2    defendant Richard Ayvazyan guilty of counts one through twenty-two

 3    and twenty-six (conspiracy to commit wire fraud and bank fraud, wire

 4    fraud and bank fraud, aggravated identity theft, and conspiracy to

 5    commit money laundering), and defendant Terabelian guilty of counts

 6    one through twenty and twenty-six (conspiracy to commit wire fraud

 7    and bank fraud, wire fraud and bank fraud, and conspiracy to commit

 8    money laundering). 1

 9         Following the return of defendants’ guilty verdicts, the
10    government applied ex parte for an expedited briefing schedule on
11    the question of whether defendants waived their Kastigar claims

12    during trial. (ECF 600.)      The Court granted in part the relief

13    sought and ordered the government to submit its moving brief in

14    three days, by July 1, 2021.       The Court also issued an order

15    scheduling the post-trial Kastigar hearing for July 26, 2021.            (ECF

16    605.)    The scope of the hearing remains, as before, focused on the

17    government’s use, if any, of information and evidence obtained from

18    the cellphones that were accessed pursuant to the passcodes

19    defendants provided to CBP at the Miami International Airport.            (ECF

20    605 at 2.)

21

22

23

24

25

26
           1 The jury found defendant Richard Ayvazyan not guilty as to
27    counts twenty-eight through thirty-two, charging him with committing
      concealment money laundering while on pre-trial release, and found
28    defendant Terabelian not guilty of count twenty-two, charging her
      with aggravated identity theft.
                                        3
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 9 of 27 Page ID #:9734



 1    III. STATEMENT OF FACTS

 2         A.     Defendant Richard Ayvazyan Selectively Elicited Facts to
                  Argue the Government Purportedly Failed to Investigate a
 3                Cellphone Defendant Knew was Seized from Him in Miami

 4         In Miami, the government seized from defendant Richard Ayvazyan

 5    a cellphone purportedly belonging to “Iuliia Zhadko” with a

 6    telephone number ending in 4170 (the “4170 cellphone”).           This was

 7    the same phone number defendant Tamara Dadyan used to text “Rich

 8    New” using the phone seized from her home on Weddington Street.

 9    (Government’s Trial Exhibit (“GEX”) 10.)         Based on the Court’s order
10    suppressing evidence from the “Iuliia Zhadko” 4170 cellphone, the
11    government was not able to introduce, at trial, the fact that
12    defendant Richard Ayvazyan physically possessed and had control over
13    the “Iuliia Zhadko” 4170 cellphone at the time of his arrest.
14    Throughout the trial, however, defendant Richard Ayvazyan’s counsel
15    relied on the absence of this evidence to argue and elicit testimony
16    regarding the government’s purported failure to obtain evidence of
17    defendant Richard Ayvazyan’s actual possession and use of the
18    “Iuliia Zhadko” 4170 cellphone.

19         Defendant Richard Ayvazyan’s arguments began with counsel’s

20    opening statement, during which counsel asserted that, “The

21    government is going to present to you a tiny sliver of those text

22    messages in which Tammy refers to the person on the other end of the

23    phone as Rich.    Based on that tiny sliver of text messages at the

24    beginning of their investigation, the evidence will show that the

25    government assumed that Zhadko was Rich and did not investigate

26    further.”   (06/15/21 P.M. Tr. at 161:18-24.)

27         During trial, defendant Richard Ayvazyan’s counsel

28    affirmatively elicited testimony to attack the government’s

                                             4
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 10 of 27 Page ID #:9735



 1    purportedly unfounded assumption that defendant Richard Ayvazyan

 2    possessed and controlled the “Iuliia Zhadko” 4170 cellphone.            For

 3    example, when cross-examining Small Business Administration-Office

 4    of the Inspector General (“SBA-OIG”) Special Agent Timothy Massino,

 5    counsel elicited testimony about the government’s purported failure

 6    to use cell towers to triangulate or “ping” the physical location of

 7    the “Iuliia Zhadko” 4170 cellphone:

 8          Q:    Now, Agent Massino, did you ever attempt to investigate

 9                whether more than one person had used the 4170 phone?
10          A:    I personally did not.
11          Q:    And are you familiar with a practice of using cell

12                towers to triangulate a phone's location in realtime?

13          A:    I certainly am.

14          Q:    Is it fair to say that pinging is another word for that

15                practice?

16          A:    That is correct.

17          Q:    Are you aware if anyone tried to ping the 4170 phone in

18                realtime during the course of the investigation in this

19                case?

20          A:    I do not know the answer to that question.

21          Q:    Are you aware if anybody attempted to ping the phone and

22                determine whether it was located within an apartment at

23                6150 Canoga Avenue?

24          A:    I don’t believe I’m aware.      I don’t believe I know the

25                answer to that question.

26    (06/21/21 P.M. Tr. at 100:2-100:18.)        Of course, as counsel knew,

27    the government knew that defendant Richard Ayvazyan had actual

28    control and possession over the “Iuliia Zhadko” 4170 cellphone at

                                             5
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 11 of 27 Page ID #:9736



 1    the time of his October 2020 arrest, and further knew the location

 2    of that cellphone afterwards.       The 4170 cellphone was in the

 3    government’s possession because it had been seized from defendant

 4    Richard Ayvazyan at the Miami International Airport.

 5           During closing, defendant Richard Ayvazyan’s counsel once again

 6    emphasized the government’s purportedly premature assumption that

 7    defendant Richard Ayvazyan possessed and used the “Iuliia Zhadko”

 8    4170 cellphone:

 9       •   “You also heard, this would be Agent Massino answered this
10           question pretty straightforward, did you get location
11           information on where the 4170, that is the Zhadko phone, right,
12           where that phone was being used to determine its location at
13           any given time?    The answer was, no, they didn’t.         They just
14           assumed, as they do at trial here, that Rich Ayvazyan is the
15           only person who is Iuliia Zhadko, and that Rich Ayvazyan is the
16           only person who ever used that phone.       That is not common
17           sense.   That is not reasonable based on the number of
18           identities, cards, phones you heard about in this case. That is

19           not reasonable.    That is not evidence to convict someone beyond

20           a reasonable doubt.    It is not.”     (06/24/21 P.M. Tr. at 46:16 –

21           47:4.)

22       •   “Bottom line, the government ... didn’t [get] location
23           information, they didn't investigate anything by their own

24           tunnel vision theory of this case.       And you have now heard that

25           tunnel vision at this trial.        And despite limiting themselves

26           to a tunnel vision trial, they had the audacity to stand up and

27           tell you at the beginning of their closing argument that

28           Richard Ayvazyan is the leader, not just a participant, but a

                                             6
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 12 of 27 Page ID #:9737



 1          leader of this one giant conspiracy.”        (06/24/21 P.M. Tr. at

 2          47:22 – 48:7 (emphasis added).)

 3          In compliance with this Court’s suppression order, the

 4    government did not introduce evidence or arguments at trial

 5    regarding the basis for its actual knowledge that defendant Richard

 6    Ayvazyan’s possessed and had control over the “Iuliia Zhadko” 4170

 7    cellphone.    (ECF 296 at 18.)

 8
            B.    Defendant Richard Ayvazyan Affirmatively Introduced
 9                Evidence and Made Arguments at Trial Using Information He
                  Previously Asserted Was Tainted Under Kastigar
10
                  1.    Defendant’s Repeated References to the 151 Loans
11                      Redacted from Trial Indictment

12          In the First Superseding Indictment, the government alleged

13    that, as part of the conspiracy to commit bank fraud and wire fraud,

14    defendants submitted and caused the submission of at least 151

15    fraudulent Paycheck Protection Program (“PPP”) and Economic Injury

16    Disaster Loan (“EIDL”) loan applications.         (ECF 154 ¶ 32.)     Prior to

17    trial, in furtherance of his Kastigar arguments, defendant Richard

18    Ayvazyan argued that the 151 loan applications included loans

19    identified by the government as a result of leads based on

20    purportedly tainted digital evidence obtained from the cellphones

21    seized from him at Miami International Airport.          (ECF 381 at 5-6;

22    ECF 440 at 1, 3-4.)

23          Prior to trial, the government filed a motion to redact from

24    the First Superseding Indictment the allegation regarding the 151

25    loans. (ECF 422.)     Defendant Richard Ayvazyan opposed the

26    government’s motion, arguing that:

27          To the extent the government is attempting to cure the effects
            of tainted evidence by redacting the indictment before trial,
28          their request should be denied . . . The government has made
            its bed and must now sleep in it; it cannot escape the effects
                                         7
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 13 of 27 Page ID #:9738



 1          of the tainted evidence simply by redacting the allegations
            related to the conspiracy charged in the Superseding
 2          Indictment.

 3    (ECF 426 at 5-6.)     In its reply, the government explained that, in

 4    addition to streamlining its presentation at trial, “redacting

 5    paragraph 32 will streamline the Kastigar hearing by putting in

 6    issue at trial only the subset of loans that the government plans to

 7    present to the jury, not each of the 151 loans mentioned in the

 8    indictment.”    (ECF 450.)    The Court granted the government’s motion

 9    and the government submitted a redacted trial indictment to the
10    jury.   (ECF 478 at 21-23.)
11          At trial, despite previously alleging that a large number of

12    the 151 loans were based on purportedly “tainted evidence,”

13    defendant Richard Ayvazyan deliberately referenced and introduced

14    evidence of the 151 loans throughout the proceedings.           These

15    references began with the very first few sentences of counsel’s

16    opening statement:

17          The overwhelming majority of what you just heard is not in
            dispute. We are here because the core of the government’s case
18          is a single joint venture between at least eight defendants
            involving the submission of -- involving the submission of
19          fraudulent PPP loans numbers over 150. In reality, the
            evidence will show multiple joint ventures and multiple and
20          separate schemes not one scheme.

21    (06/15/21 P.M. Tr. at 158:18 – 158:25.)
22          Defendant Richard Ayvazyan also elicited evidence – over the
23    government’s objection - of the 151 loans through cross-examination
24    questions seeking to highlight the government’s alleged failure to
25    offer evidence regarding all 151 loans.         During the cross-
26    examination of Special Agent Massino, counsel for defendant Richard
27

28

                                             8
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 14 of 27 Page ID #:9739



 1    Ayvazyan elicited testimony about the 151 loans over the

 2    government’s objection (06/21/21 P.M. Tr. at 111:18-111:24):

 3          Q:    You just agreed there were 151 loans referenced in the

 4                first superseding indictment?

 5          A:    I believe so.

 6          Q:    We just went through pages 5, 6, and 7, you check my

 7                math, we have got 20 loans between Groups 1, 2 and 3?

 8          A:    That’s correct.

 9          Q:    By definition then, you would agree that Groups 1, 2,
10                and 3 don’t account for 130 loans that were charged in
11                the indictment?
12          A:    There are not 130 loans reflected on these charts.
13    (06/21/21 P.M. Tr. at 112:4-112:14.)
14          Counsel similarly elicited testimony from Internal Revenue
15    Service-Criminal Investigations (“IRS-CI”) Special Agent Geffrey
16    Clark about the 151 loans, once again aimed at highlighting the
17    evidence the government was not offering at trial:
18          Q:    You are familiar with the indictment in this case;

19                correct?

20          A:    Yes.

21          Q:    And the superseding indictment charges a conspiracy

22                involving 151 loans; right?

23          A:    Yes.   150.

24          Q:    And as part of the government's investigation, it

25                looked at far more loans than that, didn't it?

26          A:    Yes.

27          Q:    Approximately 250?

28          A:    I don't know the number.

                                             9
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 15 of 27 Page ID #:9740



 1           Q:   The government produced discovery on about 250 loans?

 2           A:   I don't know the number that was produced.

 3           Q:   And then after the indictment with 151 loans, you

 4                heard Ms. Robinson testify that she was given 53

 5                loans; right?

 6           A:   Yes.

 7           Q:   And you saw her charts that had 24 loans; right?

 8           A:   Yes.

 9    (06/22/21 A.M. Tr. at 78:12-79:6.)
10           During closing argument, counsel for defendant Richard Ayvazyan
11    again referenced the redacted allegation concerning the 151 loans,
12    focused on the government’s alleged failure to present evidence of
13    all 151 loans.       For example:
14       •   “[A]gain, the government has to prove – as they told you, they
15           claimed it, but they have to prove it that there is one overall
16           conspiracy and scheme to establish a conviction of anyone in
17           this case on Counts 1 through 20 -- anyone.        They have got to
18           show it was one overall conspiracy and one overall scheme.           But

19           what did you actually hear?      And they said we charged one

20           conspiracy of eight-plus people, right.        And at trial you heard

21           that purported one conspiracy consisted of something like 151

22           loans.”   (06/23/21 P.M. Tr. at 17:16-18:2.)

23       •   “So ask yourself, did the government prove an overall agreement
24           between the Dadyan and the Grigoryan crew, the answer is, no,

25           they did not. ...    You heard Agent Massino and a couple of

26           other government agents, they told you the indictment

27           references 151 loans, as part of this mysterious big

28           conspiracy.    How many of those loans were identified as fitting

                                             10
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 16 of 27 Page ID #:9741



 1           into any patterns in this case, Agent Massino’s group 1[,] 2

 2           and 3?    20, 20 out of 151 loans.     That is not an agreement or a

 3           joint venture, even on that testimony alone.”         (06/23/21 P.M.

 4           Tr. at 38:21-39:10.)

 5       •   “The government also told you that this conspiracy that they
 6           charged, it came out many times, was 150 loans -- 151 loans,

 7           and the evidence you heard at trial talks about maybe 20 loans,

 8           maybe 24 accounts, right; you never heard about these 151

 9           loans.    And the evidence they showed you about the patterns
10           here, the summary chart with the Group 1, the Group 2, that did

11           not prove the one conspiracy the government told you that they

12           proved, it didn’t, the one agreement that they told you they

13           proved.” (06/23/21 P.M. Tr. at 92:3-92:16 (emphasis added).)

14           The government did not offer evidence or make arguments related

15    to all 151 loans referenced by defendants at trial.

16                2.     Evidence Regarding Jon Bradford

17           In addition to the 151 loans, defendant Richard Ayvazyan

18    introduced evidence about an individual, Jon Bradford, that he knew

19    was related to purportedly “tainted evidence” obtained from the

20    cellphones seized in Miami.       (ECF 338, Exhibit A, at 2.)       Defendant

21    elicited testimony about Mr. Bradford during counsel’s cross-

22    examination of real estate agent Amirah Halum, again over the

23    government’s objection:

24           Q:   We saw on your phone you saved Mr. Ayvazyan's phone

25                number as Rich, Jon’s friend?

26           A:   Correct.

27           Q:   Who is Jon?

28           A:   Jon is a past client.

                                             11
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 17 of 27 Page ID #:9742



 1          Q:    What is his full name?

 2          A:    Jon Bradford.

 3          Q:    Do you know what Jon Bradford does?

 4          A:    No.

 5          Q:    Do you know how Jon Bradford and Rich knew each other?

 6          MR. PAETTY: Objection, relevance.

 7          THE WITNESS: No.

 8          THE COURT: She said no.

 9    (06/17/21 P.M. Tr. at 121:10-121:22.)         Notably, the government
10    offered no evidence regarding Jon Bradford – the only references to
11    that individual were elicited during defense questioning.
12          C.    Defendant Terabelian Repeatedly Argued the Government Had
                  Not Obtained Certain Evidence from a Cellphone Belonging
13                to Her Despite Knowing the Government Had Obtained Such
                  Evidence from the Cellphone Seized from Her in Miami
14
            The government seized a cellphone from defendant Terabelian at
15
      the Miami International Airport that contained text messages showing
16
      that she used the alias “Viktoria Kauichko.”          (See, e.g., ECF 338 at
17
      13-14.)    As a result of the Court’s suppression order, the
18
      government was not able to introduce evidence relating to that
19
      particular cellphone at trial.       Instead, the government introduced
20
      evidence found on a different phone seized from her two weeks later
21
      at her residence on Topeka Drive.        Throughout the trial, however,
22
      defendant Terabelian’s counsel contended that the absence of the
23
      type of evidence that had been found on the suppressed cellphone
24
      demonstrated reasonable doubt.
25
            During opening statement, defendant Terabelian’s counsel told
26
      the jury that it would not see evidence of her using the “Viktoria
27
      Kauichko” identity:      “Manuk Grigoryan was handling, running
28

                                             12
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 18 of 27 Page ID #:9743



 1    administering the Viktoria Kauichko identity.          You don't see

 2    evidence of activity like that by Ms. Terabelian.”           (06/15/21 P.M.

 3    Tr. at 194:1 – 194:4.)      Counsel, however, knew that such evidence

 4    was found on the suppressed phone because the government produced

 5    copies and data from that phone to counsel.          (See ECF 281 (Under

 6    Seal).)

 7          During his cross-examination of Special Agent Massino,

 8    defendant Terabelian’s counsel elicited testimony suggesting – in

 9    contradiction with evidence counsel knew the government had seized
10    from defendant Terabelian in Miami - that the government had only
11    found a single piece of evidence on a single cellphone belonging to
12    defendant Terabelian:
13          Q:    In this case, you determined that there was one exhibit
14                from Ms. Terabelian’s phone you could show to the jury?
15          A:    We determined to show them one.
16          Q:    One so, there were no relevant text messages on Ms.
17                Terabelian's phone?
18          A:    Not on the report that I reviewed.

19          Q:    There was no relevant e-mails on her phone?

20          A:    Not on the report that I reviewed.

21                                     *     *     *

22          Q:    There were no photographs of driver's license on the

23                phone?

24          A:    No.   I saw a photograph of a handwritten note with a

25                company in the name we were investigating.

26          Q:    That was it?

27          A:    That's what I saw on that phone.

28    (06/21/21 P.M. Tr. at 128:2 – 128:23.)

                                             13
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 19 of 27 Page ID #:9744



 1          And in closing argument, counsel again deliberately focused the

 2    jury’s attention on the inaccurate premise that the government had

 3    seized only one cellphone from defendant Terabelian, despite knowing

 4    that the government had, in fact, seized a cellphone from defendant

 5    in Miami with direct evidence of her use of the “Victoria Kauichko”

 6    identity:

 7          What I view as a desperate attempt to find some evidence to
            prove that Mary Terabelian is Victoria Kauichko, which
 8          remember, is the government’s theory. They seize her phone.
            Now, they seize Richard Ayvazyan’s phone, and they find all
 9
            kinds of stuff on there. On Mary Terabelian's phone, we see
10          from this image there are 44,000 images. There are tons of
            text messages, tons of passwords. There is a vast trove of
11          evidence on this phone. And they are looking for something to
            pin Mary Terabelian to this conspiracy. What they find is one
12          image that was taken on October 28th, 2018, two-and-a-half
            years before this conspiracy began.
13
      (06/24/21 A.M. Tr. at 109:4 – 109:17.)
14
      IV.   ARGUMENT
15
            A.    Using the Fifth Amendment as Both Sword and Shield
16                Constitutes Waiver
17          The Supreme Court described the general rule as to a
18    defendant’s waiver of their Fifth Amendment privileges in Mitchell
19    v. United States, 526 U.S. 314 (1999).         In Mitchell, the Court found
20    that “[a] witness may not pick and choose what aspects of a
21    particular subject to discuss without casting doubt on the
22    trustworthiness of the statements and diminishing the integrity of
23    the factual inquiry . . .       A contrary rule would open the way to
24    distortion of facts . . . [and] make of the Fifth Amendment not only
25    a humane safeguard against judicially coerced self-disclosure but a
26    positive invitation to mutilate the truth a party offers to tell.”
27    Id. at 322 (internal quotations omitted, citing Rogers v. United
28    States, 340 U.S. 367, 373 (1951), and Brown v. United States, 356

                                             14
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 20 of 27 Page ID #:9745



 1    U.S. 148, 154-55 (1958) (emphasis added)).         The scope of a

 2    defendant’s waiver is determined by the scope of any cross-

 3    examination the government would offer to contest “the matters

 4    [defendant] has himself put in dispute.”         Brown, 356 U.S. at 155-56.

 5          In light of these general principles, numerous courts have

 6    found that defendants are not entitled to distort the record through

 7    the assertion of facts that the government could not otherwise rebut

 8    or respond to – in essence, using the protections of the Fifth

 9    Amendment as both a sword and a shield.         See, e.g., Bittaker v.
10    Woodford, 331 F.3d 715, 718-21 (9th Cir. 2003) (“The court thus

11    gives the holder of the privilege a choice: If you want to litigate

12    this claim, then you must waive your privilege to the extent

13    necessary to give your opponent a fair opportunity to defend against

14    it.”); United States v. Benson, No. 12-cr-00480-YGR-1, 2016 WL

15    215233, at *4 (N.D. Cal. Jan. 19, 2016) (denying defendant dismissal

16    relief on Kastigar claim where he sought to use his judicially-

17    compelled statements “as both sword and shield”); United States v.

18    $133,420.00 in U.S. Currency, 672 F.3d 629, 640–41 (9th Cir. 2012)

19    (“The purpose of this rule is to protect the integrity and truth-

20    seeking function of the judicial system from the distortions that

21    could occur if a witness could testify and then use the Fifth

22    Amendment privilege to prevent any adversarial testing of the truth

23    of that testimony.”); United States v. $31,000.00 in U.S. Currency,

24    774 F. App’x 288, 292 (6th Cir. 2019) (“The Fifth Amendment operates

25    as a shield against compulsory self-incrimination, not a sword used

26    to make one’s assertions of ownership impervious to attack”).

27          In Klein v. Harris, the Second Circuit articulated a two-

28    pronged test to determine if and when a defendant has waived his

                                             15
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 21 of 27 Page ID #:9746



 1    Fifth Amendment privilege based on its interpretation of relevant

 2    Supreme Court and Second Circuit precedent.          667 F.2d 274, 287 (2d

 3    Cir. 1981) (citing Smith v. United States, 337 U.S. 137 (1949),

 4    Emspak v. United States, 349 U.S. 190 (1955), and United States v.

 5    O’Henry’s Filmworks, Inc., 598 F.2d 313, 318-19 (2d Cir. 1979)).

 6    According to Klein, a court may infer a defendant’s waiver of his or

 7    her Fifth Amendment privilege if:        “(1) [his or her] prior

 8    statements have created a significant likelihood that the finder of

 9    fact will be left with and prone to rely on a distorted view of the
10    truth, and (2) [he or she] had reason to know that his prior
11    statements would be interpreted as a waiver of the fifth amendment’s
12    privilege against self-incrimination.”         Klein, 667 F.2d at 287.
13          The principles described above, including the two-pronged test

14    from Klein, are instructive here.        The Ninth Circuit has adopted the

15    Supreme Court’s definition of waiver, defining it as “the

16    intentional relinquishment or abandonment of a known right.”            United

17    States v. Mercado-Moreno, 869 F.3d 942, 959 (9th Cir. 2017) (citing

18    United States v. Olano, 507 U.S. 725, 733 (1993) (quotation marks

19    omitted)).    Such a waiver can occur when counsel opens the door to,

20    for example, evidence that was not previously introduced pursuant to

21    the assertion of a Fifth Amendment privilege.          In United States v.

22    Helina, defendant withheld production of certain records based on

23    his assertion of a Fifth Amendment privilege.          549 F.2d. 713, 716-

24    719 (9th Cir. 1977).      However, during cross-examination of a

25    government witness, defense counsel elicited testimony regarding the

26    government’s purported failure to obtain those records.           The Ninth

27    Circuit found that defendant had thereby waived his privilege:

28

                                             16
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 22 of 27 Page ID #:9747



 1          By this colloquy, defense counsel, at best, sought to discredit
            the Government’s case by suggesting to the jury that the
 2          Government had failed to document its case and, at worst, was
            intimating to the jury that [defendant] had fully cooperated
 3          with the Government agents. Having thus raised the subject of
            the Government’s documentation of its case, [defendant] opened
 4          the door to a full and not just a selective development of that
            subject. He cannot be heard now to complain of discussion of a
 5          subject he introduced into the proceedings.

 6    Helina, 549 F.2d at 719 (internal citations omitted) (emphasis
      added).
 7
            As explained further below, defendants Richard Ayvazyan and
 8
      Terabelian deliberately used the Court’s suppression of their Miami-
 9
      seized cellphones at trial as a sword and a shield, distorting the
10
      jury’s view of the truth with full knowledge of the impact of their
11
      deceptive use of the Court’s suppression order and their Fifth
12
      Amendment privilege in this case.        Defendants knew the scope of this
13
      Court’s suppression order and the Kastigar hearing, but nevertheless
14
      relied on that suppression to assert claims that the government was
15
      unable to rebut without triggering post-trial Kastigar concerns.
16
      The Court should therefore find that both defendants waived their
17
      right to a Kastigar hearing under the Fifth Amendment because the
18
      government would have been permitted to introduce the suppressed
19
      evidence at trial.
20
            B.    Defendant Richard Ayvazyan Distorted the Record at Trial
21                by Using the Government’s Inability to Introduce Contrary
                  Evidence as a Sword and Shield
22
            Defendant Richard Ayvazyan attempted to distort the record at
23
      trial by relying on this Court’s suppression order as both a sword
24
      and a shield – knowingly and deliberately presenting misleading
25
      facts based on evidence that defendant himself previously argued was
26
      tainted.    In so doing, defendant satisfied both prongs of the Klein
27
      analysis by: (1) distorting the facts; and (2) knowingly waiving his
28

                                             17
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 23 of 27 Page ID #:9748



 1    claims to the suppression of the evidence seized from defendants’

 2    cellphones in Miami.

 3          With respect to the first prong, defendant Richard Ayvazyan

 4    knowingly distorted the facts as to the government’s investigation

 5    into, and proof of, defendant Richard Ayvazyan’s actual possession

 6    and control over the “Iuliia Zhadko” 4170 cellphone seized from him

 7    in Miami.    Defendant relied on this Court’s suppression order to

 8    argue and elicit testimony regarding the government’s allegedly

 9    premature assumption that defendant Richard Ayvazyan possessed and
10    controlled the “Iuliia Zhadko” 4170 cellphone.          Defendant’s argument
11    was an attempt to rebut the evidence obtained from defendant Tamara
12    Dadyan’s text messages to and from “Rich New,” who used the 4170
13    phone number (GEX 10), and highlight the government’s alleged
14    “tunnel vision” with respect to defendant Richard Ayvazyan’s actual
15    possession or control of the “Iuliia Zhadko” identity, as compared
16    to co-defendant Manuk Grigoryan’s -- a central pillar of his
17    defense.    (See, e.g., 06/15/21 Tr. at 161:16-161:24.)         The jury was
18    thus left with a distorted record as to a hotly-disputed issue in

19    the case – defendant Richard Ayvazyan’s use of the synthetic

20    identity “Iuliia Zhadko” and the actual identity of “Rich New” in

21    GEX 10.    (See, e.g., 06/21/21 P.M. Tr. 104:16-104:25 (cross-

22    examination regarding whether Manuk Grigoryan was directly

23    referenced in GEX 10, implying that Manuk may have been “Rich

24    New”).)

25          Supreme Court precedent makes clear that a privilege cannot be

26    relied on by a defendant to distort the record on “matters

27    [defendant] has himself put in dispute.”         Brown, 356 U.S. at 155-56.

28    Here, defendant Richard Ayvazyan’s knowing and deliberate strategy

                                             18
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 24 of 27 Page ID #:9749



 1    placed the government in an untenable position, and left the jury

 2    with a “distorted view of the truth.”         Klein, 667 F.2d at 287.      The

 3    government was forced to choose between either allowing defendant to

 4    attack its investigation and evidence without adequate response, or

 5    to engage the false premises defendant asserted by correcting the

 6    record and risking the introduction of evidence related to the

 7    suppressed cellphones at trial.

 8          Similarly, defendant Richard Ayvazyan distorted the record by

 9    affirmatively arguing and introducing evidence that he himself had
10    asserted was derived from purportedly “tainted evidence” at trial.
11    This was particularly egregious with respect to the 151 loans
12    redacted from the trial indictment, which defendant himself argued
13    was based on suppressed evidence.        By repeatedly contending, through
14    witness examinations and argument, that the government had failed to
15    meet its burden of proving a single conspiracy by failing to
16    introduce evidence of all 151 loans, defendant relied on the
17    government’s silence to either (a) distort the record of the
18    government’s actual investigation and basis for redacting the 151

19    loans from the trial indictment; or (b) invite, from the government,

20    what defendant himself asserted was tainted evidence into the record

21    at trial.

22          With respect to the second prong of the Klein analysis, there

23    is no question that defendant Richard Ayvazyan knew that the

24    arguments and evidence he elicited at trial were subject to this

25    Court’s suppression motion.       Defendant asserted as much himself in

26    pre-trial litigation and understood the scope of the Court’s post-

27    trial Kastigar inquiry.      As discussed above, defendant understood

28    that the “Iuliia Zhadko” 4170 cellphone was, in fact, seized from

                                             19
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 25 of 27 Page ID #:9750



 1    him at Miami and described evidence related to the 151 loans and Jon

 2    Bradford as within the category of purportedly “tainted evidence”

 3    subject to suppression.      As in Helina, defendant sought to introduce

 4    evidence, through cross-examination, of the government’s purportedly

 5    inadequate investigation and presentation of evidence at trial,

 6    which relied on the absence of affirmative evidence created by

 7    defendant’s Fifth Amendment privilege.         Helina, 549 F.2d at 719.       As

 8    such, defendant “opened the door to a full and not just a selective

 9    development of that subject” and “cannot be heard now to complain of
10    discussion of a subject he introduced into the proceedings.”            Id.
11    Defendant Richard Ayvazyan knowingly and deliberately introduced

12    evidence he himself identified as subject to suppression and cannot

13    now assert the benefits of that suppression at a post-trial Kastigar

14    hearing.

15
            C.    Defendant Terabelian Distorted the Record at Trial by
16                Using Suppressed Evidence as both a Sword and Shield

17          Similarly, defendant Terabelian’s theory of defense at trial

18    focused on the government’s purported failure to investigate and the

19    alleged lack of evidence regarding her use of and connection to the

20    “Viktoria Kauichko” identity.       Defendant Terabelian’s counsel

21    specifically pointed to the government’s alleged failure to find

22    sufficient evidence of defendant’s use or connection to that

23    identity in the cellphone the government seized from her at the

24    Topeka Drive residence, going so far as to characterize the

25    government’s use of an incriminating image found in that cellphone

26    as a “desperate attempt” to prove her link to “Viktoria Kauichko”

27    and her involvement in the conspiracy.         (06/24/21 A.M. Tr. at

28    109:5.)

                                             20
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 26 of 27 Page ID #:9751



 1           In reality, of course, counsel was fully aware that defendant

 2    Terabelian’s use and connection to the “Viktoria Kauichko” identity

 3    was found on the cellphone that was seized from her in Miami.

 4    Again, to effectively rebut these arguments, the government would

 5    have had to rely on evidence that the Court had suppressed.            By

 6    introducing the alleged lack of evidence into the record at trial,

 7    defendant Terabelian opened the door to such evidence and cannot now

 8    hide behind this Court’s suppression order.          Permitting such tactics

 9    would permit defendants to impermissibly use the Fifth Amendment “to
10    mutilate the truth a party offers to tell.”          Mitchell, 526 U.S. at
11    322.    As with defendant Richard Ayvazyan, defendant Terabelian

12    “created a significant likelihood that the finder of fact w[ould] be

13    left with and prone to rely on a distorted view of the truth.”

14    Klein, 667 F.2d at 287.

15           Moreover, during trial, the government and defendant Terabelian

16    litigated the issue of whether she should be entitled to elicit

17    evidence regarding her previously-suppressed statements to CBP in

18    Miami, with the Court determining she could not.          (06/16/21 P.M. Tr.

19    at 7:4 – 9:11; 78:20 – 95:9.).)        The parties also litigated the

20    admissibility and significance of the image found on the phone

21    seized from defendant’s residence that was not suppressed.            (ECF

22    545, 549.)    Thus, defendant “had reason to know” that her positions

23    at trial drawing focus upon the lack of evidence existing on the

24    suppressed phone “would be interpreted as a waiver of the fifth

25    amendment’s privilege against self-incrimination.”           Klein, 667 F.2d

26    at 287.    By arguing and eliciting testimony related to the

27    government’s purported lack of evidence – when, in reality,

28    defendant knew the government possessed but was unable to introduce

                                             21
     Case 2:20-cr-00579-SVW Document 663 Filed 07/01/21 Page 27 of 27 Page ID #:9752



 1    such evidence pursuant to defendant Terabelian’s Fifth Amendment

 2    privilege – defendant Terabelian opened the door to the use of that

 3    evidence.    As such, defendant Terabelian has waived her claims to a

 4    Kastigar hearing, as well.

 5    V.    CONCLUSION

 6          At trial, the defendants decided to distort the evidentiary

 7    record in reliance on government’s compliance with the Court’s

 8    suppression order.     In doing so, they made an informed, tactical

 9    decision to improve their position at trial knowing that it risked
10    opening the door to such evidence and waived any relief predicated
11    on this Court’s suppression order.          Based on the precedents of the
12    Supreme Court, the Ninth Circuit, and other Circuits, the government
13    respectfully requests that this Court issue an order: (1) finding
14    that defendants Richard Ayvazyan and Terabelian respectively waived
15    their Kastigar claims based on the arguments defendants made and the
16    evidence defendants elicited at trial, and (2) dismissing their

17    Kastigar claims and vacating the Kastigar hearing currently

18    scheduled for July 26, 2021.

19

20

21

22

23

24

25

26

27

28

                                             22
